SCHWAB, C. J.,
specially concurring.
I arrive at the same conclusion as the majority, but not for precisely the same reasons. In fact, had the award to the wife of $225 per month for a period of ten years been contemplated as spousal support in the usual sense, I would hold that the changes in the financial status of the parties subsequent to the decree of dissolution constituted a change of circumstances. However, the husband himself testified that the $225 per month for ten years was arrived at by computing the then market value of stock the parties owned in a closely held corporation, and giving one-half of that value to the wife in monthly installments.
*119Were we to treat this award as a property award we would not have the power to modify it regardless of a change of circumstances — but we need not here determine whether in a legal sense this was a provision for the payment of support or for the division of property. The husband himself concedes that the intent of the parties was the latter and equity dictates that it should be so treated in this proceeding.